   8:21-cr-00151-BCB-SMB Doc # 34 Filed: 09/01/21 Page 1 of 2 - Page ID # 63




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:21-CR-151

        vs.
                                                          MEMORANDUM AND ORDER
ARASH PATRICK RASTI,

                       Defendant.


       This matter is before the Court for its review of the Magistrate Judge’s Findings and

Recommendation (Filing 32) recommending the Court deny Defendant’s Motion to Dismiss Count

III of the Indictment (Filing 26) and give the government fourteen (14) days to elect under which

prong of 18 U.S.C. § 924(c)(1)(A) it wishes to proceed against Defendant. No party has objected.

       28 U.S.C. § 636(b)(1) requires de novo review “only when a party objected to the

magistrate’s findings and recommendations.” Leonard v. Dorsey & Whitney LLP, 553 F.3d 609,

619-20 (8th Cir. 2009) (quoting Peretz v. United States, 501 U.S. 923, 939 (1991)). “[T]he failure

to file objections eliminates not only the need for de novo review, but any review by the district

court.” Id. at 620. Furthermore, the Magistrate Judge advised the parties, pursuant to NECrimR

59.2, that any objection must be filed within fourteen days and “[f]ailure to timely object may

constitute a waiver of any such objection.” Filing 32 at 5. Because no party has objected, any

objections are waived, and the Court will adopt the Magistrate Judge’s Findings and

Recommendation (Filing 32). Accordingly,

IT IS ORDERED:

   1. The Magistrate Judge’s Findings and Recommendation, Filing 32, is adopted;

   2. Defendant’s Motion to Dismiss Count III of the Indictment, Filing 26, is denied;



                                                1
8:21-cr-00151-BCB-SMB Doc # 34 Filed: 09/01/21 Page 2 of 2 - Page ID # 64




3. The government shall have fourteen (14) days from today’s date to provide notice of under

   which prong of 18 U.S.C. § 924(c)(1)(A) it will pursue its case against Defendant; and

4. The Clerk of Court is ordered to terminate the pending motions at Filing 26 and Filing 32.


   Dated this 1st day of September, 2021.

                                                BY THE COURT:


                                                ___________________________
                                                Brian C. Buescher
                                                United States District Judge




                                            2
